In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-15-00005-CR
                           ____________________

                 JAGGARD DONTAE BOULDIN, Appellant

                                        V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

                On Appeal from the 253rd District Court
                        Liberty County, Texas
                      Trial Cause No. CR28724
__________________________________________________________________

                         MEMORANDUM OPINION

      Jaggard Dontae Bouldin (Bouldin) pleaded guilty to theft of a tractor valued

at $20,000 or more but less than $100,000, a third-degree felony. See Act of May

23, 2009, 81st Leg., R.S., ch. 295, 2009 Tex. Gen. Laws 804, 804-05 (amended

2011, 2015) (current version at Tex. Penal Code § 31.03)). The trial court deferred

the adjudication of Bouldin’s guilt, placed Bouldin on community supervision for

five years, and assessed a $1,000 fine. Subsequently, the State filed a motion to

revoke community supervision. During the hearing on the State’s motion to

                                        1
revoke, Bouldin pleaded “true[]” to alleged violations 1 and 2 of the terms of his

community supervision, and the State agreed to abandon alleged violations 3, 4, 5,

and 6. The trial court found that Bouldin had violated the terms and conditions of

his probation. After a hearing on punishment, the trial court revoked Bouldin’s

community supervision, adjudicated Bouldin’s guilt, and sentenced him to five

years in prison. Bouldin timely filed a notice of appeal.

      Bouldin’s appellate counsel filed a brief that presents counsel’s professional

evaluation of the record and concludes the appeal is frivolous. See Anders v.

California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.

1978). We granted an extension of time for Bouldin to file a pro se brief. Bouldin

did not file a pro se brief in response.

      We have determined that this appeal is wholly frivolous. We have

independently examined the entire appellate record in this matter, and we agree

that no arguable issues support an appeal. Therefore, we find it unnecessary to

order appointment of new counsel to re-brief the appeal. Compare Stafford v. State,

813 S.W.2d 503, 511 (Tex. Crim. App. 1991).

      However, the trial court’s judgment includes an error that is capable of being

reformed without the involvement of the trial court. The trial court determined that

Bouldin was indigent, but then rendered an award of attorney’s fees even though

                                           2
there was no evidence before the court to show that Bouldin’s indigency status had

changed. Absent a change in a defendant’s status as an indigent, a trial court is not

authorized to impose an award of attorney’s fees in the judgment against a

defendant who remains indigent when the judgment is pronounced. See Tex. Code

Crim. Proc. Ann. arts. 26.04(p), 26.05(g) (West Supp. 2014); see also Wiley v.

State, 410 S.W.3d 313, 315 (Tex. Crim. App. 2013); Roberts v. State, 327 S.W.3d

880, 884 (Tex. App.—Beaumont 2010, no pet.).

      We asked the parties whether they would agree to the deletion of the award

of attorney’s fees. In response to our correspondence, counsel for the State agreed

that the award should be deleted, and Bouldin did not respond. We are authorized

by the Texas Rules of Appellate Procedure to render the judgment the trial court

should have rendered. See Tex. R. App. P. 43.2, 43.3. Because the matter is not

contested and the record does not support the award, we modify the judgment the

trial court rendered by deleting the award of $450.00 in attorney’s fees. We affirm

the trial court’s judgment as modified.1




      1
         Bouldin may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                           3
AFFIRMED AS REFORMED.



                                                  _________________________
                                                     LEANNE JOHNSON
                                                            Justice


Submitted on November 13, 2015
Opinion Delivered December 9, 2015
Do Not Publish

Before McKeithen, C.J., Horton and Johnson, JJ.




                                       4